DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the remaining three fingers of the upper hand” is indefinite because it leaves doubt as to the placement of one finger (assuming five total fingers on the upper hand). Claims 2-6 are rejected based on their dependency to 1. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “smaller than said intermediate section” is unclear and indefinite because it is unclear which parameter of the intermediate section is being referenced. If applicant is referring to its length, it needs to be positively recited with proper antecedent basis. Claims 2-6 are rejected based on their dependency to 1.
1 recites the limitation "said lengths" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are rejected based on their dependency to 1. 
Claim 1 recites the limitation "the lengths of both of said upper end section and said intermediate sections combined".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are rejected based on their dependency to 1. 
Claims 1 and 10 recites the limitation "the upper finger".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are rejected based on their dependency to 1. 
Claims 1 and 10 recites the limitation "the remaining three fingers".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are rejected based on their dependency to 1. 
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “wherein said upper end section has a length...” is unclear and indefinite because parent claim 1 previously established “a relative  length” of the upper end section and therefore it is unclear which length is being referenced or if they are different parameters. Applicant is advised to maintain proper antecedent basis. Claim 3 is also rejected based on its dependency to 2. 
Claim 3 recites the limitation "the length of said intermediate section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the length of said intermediate section".  There is insufficient antecedent basis for this limitation in the claim.
smaller than and less than 50% of the length of said intermediate section” is unclear, confusing an indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing. This terminology appears to be duplicative and redundant since a length that is “smaller than” 50% will inherently be “less than” 50. However, it remains unclear and the specification does not provide proper guidance distinguishing the phrases. It is recommended to delete one of the phrases to provide definitiveness to the claim. Claims 9-11 are rejected based on their dependency to 8. 
Claim 8 recites the limitation "the length of said intermediate section".  There is insufficient antecedent basis for this limitation in the claim. Claims 9-11 are rejected based on their dependency to 8. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “said upper end section having a length...” is unclear and indefinite because parent claim 8 previously established “a relative  length” of supper end section and therefore it is unclear which length is being referenced or if they are different parameters. Applicant is advised to maintain proper antecedent basis

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “smaller than said intermediate section” is indefinite because it is unclear which parameter of the intermediate section is being referenced. If applicant is referring to its length, it needs to be positively recited with proper antecedent basis. Claim 13 is rejected based on its dependency to 12.
Claim 12 recites the limitation "said lengths" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected based on their dependency to 12.
Claim 12 recites the limitation "the length of said intermediate section".  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected based on its dependency to 12.
Claim 13 recites the limitation "the lengths of both of said upper end section and said intermediate sections combined".  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris (US Pat. No. 7,658,684).
As per claims 1-3, Ferris teaches a unitary golf club grip 10 for attachment to the shaft of a golf club shaft (column 4, lines 4-6) including a lower end section 20 of said grip 10 having a first outer diameter constant along said lower end section 20 (column 4, lines 10-35); an upper end section 18 having a second outer diameter constant along said upper end section 18 Id., said second outer diameter being smaller than said first outer diameter Id.; an intermediate section 22 located between said upper end section 18 and said lower end section 20 (Fig. 1; column 4, lines 10-35), said intermediate section 22 having an outside diameter progressively tapering between said upper end section 18 and said lower end section 20 toward said upper end section 18 Id; said upper end section 18 having a relative length smaller than said intermediate section 22 (column 4, lines 35-40, 64-67); said lengths of said upper end section 18 and said intermediate section 22 characterized by having a proportionate ratio of 8:12 Id.; said lower end section 20 having a length at least equal to the length of both of said upper end section 18 and said intermediate sections 22 combined Id.; said upper end section 18 further characterized by having a size providing a gripping surface to accommodate the upper finger of a golfer's upper hand; said intermediate section characterized by having a size providing a gripping surface for the remaining three fingers of the upper hand; and, said lower end section characterized by In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. – The structure of the upper end section 18 is taught to be 2 inches, or 2.5 inches, and the lower section 22 is taught to be 4-5 inches at column 4; thus, these areas are considered to meet the functional limitation).  
Ferris further teaches wherein said upper end section 18 of said upper hand area has a length between approximately 2 to 3 inches and the intermediate section 22 has a length of 2.5-3.5 inches (column 4, lines 64-67). Using the preferred embodiment, the upper end section has a length approximately 66%, or 8:12 proportionate ratio, to the length of the intermediate section 22. Admittedly, these values are outside the claimed values of a proportionate ratio of 5:12, less than 50% and approximately 42%. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, Ferris establishes the lengths of the upper end section and intermediate sections, including a proportional ratio therebetween, as result effective variable for finger placement. For example, Ferris discloses that the upper section of the grip is “designated to accommodate the pinky and ring finger” and the “intermediate tapered transitional section of the grip “accommodates the middle and index fingers” (column 3, lines 4-7) and discloses their respective lengths as stated above (column 4, lines 64-67). Given this recognition of the ratio of 
As per claims 4-5 and 7, Ferris teaches wherein said intermediate section 22, located between said upper end section 18 and said lower end section 20, is further defined by a change in outer diameter from one end to the other of the intermediate section 22 at a rate ranging between 0.02 to 0.03 inches per diameter per inch of length (column 4, lines 52-55); wherein said change in outer diameter is 0.0263 inches per diameter per inch of length Id; wherein the diameter of said intermediate section tapers between 0.75 and 1.0 inches (column 4, lines 42-60). 
As per claim 6, Ferris teaches wherein the length of said upper end section 18 is between 2-3 inches (column 4, lines 64-67); and the diameter of the upper end section 18 is 0.75 inches (column 4, lines 42-60); the length of said lower end section 20 is at least four inches (column 4, lines 64-67) and the diameter is approximately 1.0 inch (column 4, lines 42-60); and, the length In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, Ferris establishes the lengths of the upper end section as result effective variable for finger placement. For example, Ferris discloses that the upper section of the grip is “designated to accommodate the pinky and ring finger” and the “intermediate tapered transitional section of the grip “accommodates the middle and index fingers” (column 3, lines 4-7) and discloses their respective lengths as stated above (column 4, lines 64-67). Given this recognition of the ratio of the lengths of the upper and intermediate sections as result effective variables affecting finger placement, one ordinary skilled in the art at time of applicant’s effective filing date, would have found it obvious to select lengths and ratios within the claimed amount via routine experimentation. Notably, the Patent Trial and Appeal Board agreed with this reasoning in Appeal 2016-008755 (hereinafter “Appeal Decision) for parent application 14/285701 on pages 7-8 (“we determine that the claimed ratios are obtainable by routine experimentation and that one skilled in the art would appreciate that shortening the length of the upper section relative to the intermediate section would predictably result in the pink finger of certain golfer’s hands to be the only finger to rest on the upper section of the grip”). Lastly, the Appeal Decision further held that the dimensions of the claimed lengths “relate to an art-recognized result-effective variable, and that the values of the ratio are obtainable by routine experimentation” at page 9. 
. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Furey (US Pub. No. 2011/0294598). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711